DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment filed 07 April 2022, which amends claims 1 and 18 and adds new claims 19 and 20. Claims 1-20 are pending. 
The objection to the drawings for minor informalities is withdrawn due to Applicant’s amendments filed 07 April 2022.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (species A3), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 September 2021. 

Specification
The disclosure is objected to because of the following informalities:
[00113], lines 3-4, “plates 205a and 210a” should read “plates 205c and 210c” as referenced in Fig. 7C.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (U.S. Patent No. 2018/0352858) in view of Jalloul et al. (EP 2,725,932).
Regarding claim 1, Rojo-Calderon discloses a non-combustible aerosol system ([0074], lines 1-2, aerosol-generating system 8; Fig. 1) comprising: a heater ([0004], lines 1-3, inductor coils; Fig. 1, inductor coils 702) configured to supply heat to a heating chamber ([0004], lines 1-5; [0076]; Fig. 1, inductors 702 supply heat to the cavity 703) in an aerosol forming device ([0004], lines 4-5; Fig. 1, aerosol-generating device 7), at least one side of the aerosol forming device defining an opening to the heating chamber ([0077], lines 1-3; Fig. 1, the opening where the mouthpiece 71 is attached to the housing 70 defines a side of the aerosol-generating device 7 and defines an opening to the cavity 703), the heater spaced a distance from the heating chamber ([0074], lines 9-11; Fig. 1, inductors 702 are shown embedded in the housing 70 with a space between the inductors 702 and the cavity 703 itself); and a housing ([0003], lines 2-4; Fig. 1 capsule 1) configured to be inserted into the heating chamber through the opening ([0004], lines 3-6; [0074], lines 7-8; [0077], lines 1-3; Fig. 1, capsule 1 inserted into the cavity 703 through the opening created when the mouthpiece 71 is removed), the housing defining an internal volume for containing a solid substrate ([0034]; [0063], lines 3-5; Fig. 2, aerosol-forming substrate 2).
Rojo-Calderon does not explicitly disclose the housing including, a plurality of internal structures extending from a first end of the housing to a second end of the housing, the plurality of internal structures extending through the internal volume, the plurality of internal structures being configured to heat the solid substrate to generate an aerosol by conducting the heat supplied by the heater to the internal volume. 
Jalloul et al. teaches a similar aerosol system ([0001], lines 1-2) wherein the housing ([0016], lines 1-5; Fig. 1, capsule 11) includes, a plurality of internal structures (Col 13, lines 43-47, one or more posts; Fig. 8, upstanding post 44) extending from a first end of the housing to a second end of the housing (Col 13, lines 43-45; Fig. 8, upstanding post 44), the plurality of internal structures extending through the internal volume (Col 13, lines 43-45; Fig. 4, capsule interior 25; Fig. 8, upstanding post 44), the plurality of internal structures being configured to heat the solid substrate to generate an aerosol by conducting the heat supplied by the heater to the internal volume (Col 13, lines 4-8 and 46-47). The examiner notes that a plurality of upstanding posts 44 serve in place of the floating agitators (Col 13, lines 46-47) which Jalloul et al. specifies as ideally metallic (Col 13, line 5). With the heat conduction provided by the burning coals 36 through the plurality of apertures on the inlet upper surface 29, the metallic posts would become heated (Col 16, lines 34-37; Figs. 8 and 12). Since the metallic posts would be in contact with the substrate inside the capsule 11, the metallic posts would subsequently heat the substrate (Col 13, lines 43-45; Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rojo-Calderon to contain a plurality of internal structures in the housing as taught by Jalloul et al. as a means to more uniformly heat the substrate in the housing. Jalloul et al.’s heating source is the burning coals; therefore, the internal structures do not operate as a heat source for the heating of the substrate but rather as metallic structures that are heated by the coals to more quickly and uniformly heat the substrate. 
Regarding claim 2, Jalloul et al. further teaches the aerosol system wherein the housing further includes, a first plate defining the first end of the housing (Fig. 1, upper inlet surface 29 of the capsule 11); and a second plate defining the second end of the housing (Fig. 2, lower outlet surface 35 of the capsule 11), the first and second ends of the housing being opposite sides of the housing (Col 12, lines 17-19; Fig. 3). 
Regarding claim 4, Jalloul et al. further teaches the aerosol system wherein the first plate, the second plate and the plurality of internal structures are a same material (Col 4, lines 44-46 and 51, metal). The examiner notes that Jalloul et al. is indicating the customary use of metal for the housing capsule which would include the first and second plates, and the plurality of upstanding posts 44 serve in place of the floating agitators (Col 13, lines 46-47) which Jalloul et al. specifies as ideally metallic (Col 13, line 5).
Regarding claims 5 and 7, Rojo-Calderon discloses the aerosol system wherein the housing further includes, an outer wall ([0051], sachet; Fig. 2, shell 10) defining the internal volume ([0063], lines 3-5; Fig. 2), the outer wall being one of solid and a mesh ([0051], line 1, mesh). Rojo-Calderon further discloses wherein the outer wall is a mesh and provides an outlet for the aerosol ([0052], lines 1-3). 
Regarding claims 5 and 8, Jalloul et al. further teaches the aerosol system wherein the housing further includes, an outer wall (Col 10, lines 14-17; Figs. 1 and 2, sidewalls 32) defining the internal volume (Col 12, lines 17-20; Fig. 4, capsule interior 25), the outer wall being one of solid and a mesh (Figs. 1 and 2, solid sidewalls 32). Jalloul et al. further teaches wherein the housing further includes a first plate defining the first end of the housing (Fig. 1, upper inlet surface 29 of the capsule 11); and a second plate defining the second end of the housing (Fig. 2, lower outlet surface 35 of the capsule 11), the first and second ends of the housing being opposite sides of the housing (Col 12, lines 17-19; Fig. 3), the outer wall extending from the first plate to the second plate (Col 11, lines 48-50; Figs. 1-3). 
Regarding claim 9, Rojo-Calderon discloses the aerosol system wherein the housing is cylindrical ([0062], lines 1-2; Fig. 2). 
Regarding claim 10, Rojo-Calderon discloses the aerosol system wherein the system is not configured to supply an electrical current to the housing [0005]. 
Regarding claim 11, Rojo-Calderon discloses the aerosol system wherein the solid substrate includes at least one of tobacco leaf, reconstituted tobacco, compressed tobacco rod, powdered tobacco, a sub-combination thereof or a combination thereof [0088]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (U.S. Patent No. 2018/0352858) in view of Jalloul et al. (EP 2,725,932) as applied to claim 1 above, and further in view of Tucker (U.S. Patent No. 2013/0192619).
Regarding claim 12, Rojo-Calderon in view of Jalloul et al. does not explicitly teach the non-combustible aerosol system further comprising a sensor configured to detect air flow in the heating chamber; and a controller configured to supply power to the heater based on the detected air flow. 
Tucker teaches a similar non-combustible aerosol system (abstract) further comprising: a sensor ([0077], puff sensor 16) configured to detect air flow in the heating chamber ([0076], lines 2-3) and a controller ([0077], control circuit) configured to supply power to the heater based on the detected air flow [0077].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rojo-Calderon in view of Jalloul et al. to incorporate a sensor configured to detect air flow in the heating chamber and a controller configured to supply power to the heater based on the detected air flow as taught by Tucker as a means of regulating the heating and production of the aerosol.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo-Calderon (U.S. Patent No. 2018/0352858) in view of Jalloul et al. (EP 2,725,932) as applied to claim 1 above, and further in view of Reevell (WO 2017/207443).
Regarding claims 16 and 19, Rojo-Calderon in view of Jalloul et al. does not explicitly teach the non-combustible aerosol system wherein the plurality of internal structures extend in a direction that traverses a longitudinal axis of the aerosol forming device and the heater extends transversely across an inner passage of the aerosol forming device. 
Reevell teaches a similar non-combustible aerosol system (abstract) wherein the longitudinal axis (Fig. 2, first direction 24) of the housing (Fig. 2, aerosol-generating article 22) extends in a direction that traverses a longitudinal axis of the aerosol forming device (Fig. 2, the aerosol-generating article 22 extends in the first direction 24 which traverses the longitudinal axis 14 of the aerosol-generating device 10) and the heater extends transversely across an inner passage of the aerosol forming device (Fig. 5, electric heater 32). The examiner notes that the longitudinal axis of the housing is the extension from the first plate of the housing (Fig. 2, one flat surface of the cylindrical aerosol-generating article 22) to the second plate of the housing (Fig. 2, opposite flat surface of the cylindrical aerosol-generating article 22) which similarly defines the placement and direction of the internal structures of the claimed invention. Therefore, while Reevell does not specifically contain internal structures, it does teach an insertion of the housing where, if it were to contain internal structures like those of Jalloul et al., it would traverse the longitudinal axis of the aerosol forming device. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rojo-Calderon in view of Jalloul et al. to have the plurality of internal structures and the heater specifically extend in a direction that traverses a longitudinal axis and the inner passage, respectfully, of the aerosol forming device as taught by Reevell as an alternate means of inserting and positioning the housing unit with internal structures and the heater. Inserting the housing unit so that the plurality of internal structures extend in a direction that traverses a longitudinal axis of the aerosol forming device is an obvious variant of inserting the housing unit so that the plurality of internal structures extend parallel to a longitudinal axis of the aerosol forming device. 
Regarding claim 17, Jalloul et al. further teaches the aerosol system wherein the housing further includes, a first plate defining the first end of the housing (Fig. 1, upper inlet surface 29 of the capsule 11); and a second plate defining the second end of the housing (Fig. 2, lower outlet surface 35 of the capsule 11), the first and second ends of the housing being opposite sides of the housing (Col 12, lines 17-19; Fig. 3), the plurality of internal structures extending from the first plate to the second plate (Col 13, lines 43-45; Fig. 8, upstanding post 44). 

Response to Arguments
Applicant's arguments filed 07 April 2022 have been fully considered but they are not persuasive. 
On Pages 11-13 of the Applicant’s response, see “Claim Rejection under 35 U.S.C. § 103,” Applicant argues that “the indicator 702 of Rojo-Calderon is not spaced a distance from the cavity 703,” and therefore, “does not describe or suggest ‘the heater spaced a distance from the heating chamber.’” The Examiner respectfully disagrees. The broadest reasonable interpretation of the limitation “the heater spaced a distance from the heating chamber” is that the heater is not touching or inside of the heating chamber. Rojo-Calderon shows a space between the indicators 702 and the cavity 703 in Fig. 1. Additionally, the indicators 702 are disclosed as being embedding in the housing 70. It is reasonable to interpret that the indicators 702 are not touching or inside of the cavity 703 because the term embedded is commonly defined as fixed firmly in a surrounding mass and Fig. 1 of Rojo-Calderon illustrates that the indicators 702 are surrounded by the housing 70.
The Applicant also argues that “the aerosol generating device 7 of Rojo-Calderon does not include an opening to the cavity 703 in its side for receiving the capsule 1,” and therefore, “does not describe or suggest ‘at least one side of the aerosol forming device defining an opening to the heating chamber.’” The Examiner respectfully disagrees. The broadest reasonable interpretation of “at least one side” is any surface of a structure/shape. The Applicant does not designate a specific surface(s) as being considered the side of the aerosol forming device, for example, it is reasonable to interpret that a rectangular prism (as illustrated in Fig. 1 of the instant drawings) has six possible sides which includes the side attached to the mouthpiece. In Rojo-Calderon, the opening located where the mouthpiece 71 is attached to the housing 70 indicates where the capsule 1 is inserted into the cavity 703; therefore, at least one side of Rojo-Calderon’s aerosol-generating device defines an opening to the cavity/heating chamber.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                   


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747